


110 HR 4027 IH: To amend the Native American Graves Protection and

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4027
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Native American Graves Protection and
		  Repatriation Act so that it will be interpreted in accordance with the original
		  intent of Congress to require a significant relationship be found between
		  remains discovered on Federal lands and presently existing Native American
		  tribes for those remains to be applicable under the Native American Graves
		  Protection and Repatriation Act.
	
	
		1.PurposeThe purpose of this Act is to reflect the
			 decisions of the United States District Court of Oregon and the United States
			 Court of Appeals for the Ninth Circuit and reiterate that Congress intended the
			 Native American Graves Protection and Repatriation Act (Public Law 101–601; 25
			 U.S.C. 3001 et seq.) (referred to hereafter in this Act as the
			 Act) to apply only to remains and other cultural items that have
			 a significant genetic or cultural relationship to presently existing Native
			 American tribes, and to protect the ability for scientific study of ancient
			 human remains or cultural items discovered on Federal lands that are not
			 substantially related to presently existing tribes.
		2.FindingsCongress finds as follows:
			(1)The American public
			 benefits in many important ways from new information about the ancient peoples
			 and cultures that preceded us on this continent.
			(2)The litigation that occurred over the study
			 and disposition of the ancient human skeletal remains known as Kennewick Man
			 was extremely costly and divisive. Ultimately, the United States District Court
			 of Oregon and the United States Court of Appeals for the Ninth Circuit ruled
			 that Federal agencies erred in applying the Act to Kennewick Man and blocking
			 scientific study.
			(3)Future
			 controversies are likely to arise over scientific study, safekeeping and
			 disposition of other ancient skeletal remains and cultural items if greater
			 clarity is not provided in the Act.
			(4)When the Act was
			 originally enacted, it was the intent of Congress that the Act should only
			 apply to human remains or other cultural items that have a special,
			 significant, and substantial relationship to presently existing Native
			 Americans.
			(5)Determinations by
			 Federal agencies and museums that human remains and other cultural items are
			 subject to the provisions of the Act should be based upon reliable and
			 substantial scientific information.
			(6)The Archaeological
			 Resources Protection Act of 1979 (Public Law 96–95; 93 Stat. 721, 16 U.S.C.
			 470aa et seq.) reflects this Nation’s commitment to the preservation of
			 archaeological resources and scientific study of these resources for the
			 benefit of all Americans.
			3.DefinitionsThe text of section 2(9) of the Act (25
			 U.S.C. 3001(9)) is amended to read as follows: Native
			 American means cultural items that have a significant and substantial
			 genetic or cultural relationship, based on factors other than geography alone,
			 to a presently existing tribe, people, or culture that is now indigenous to the
			 United States..
		4.Protection of
			 ability for scientific studySection 3 of the Act (25 U.S.C. 3002) is
			 amended by adding at the end the following:
			
				(f)Protection of
				ability to studyNothing in
				this Act shall be deemed to restrict excavation, examination, investigation, or
				scientific study under the Archaeological Resources Protection Act of 1979 of
				any cultural item found on Federal land that has not been determined to be the
				property of an Indian tribe or a Native Hawaiian
				organization.
				.
		
